                  Case 20-11570-LSS          Doc 97     Filed 06/23/20     Page 1 of 1


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re                                            Chapter 11

 PYXUS INTERNATIONAL, INC. et al.,                Case No. 20-11570 (LSS)

                 Debtors.                         (Jointly Administered)
         MOTION AND ORDER FOR ADMISSION PRO HAC VICE OF ROBERT E. NIES
       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro
hac vice of Robert E. Nies of Chiesa Shahinian & Giantomasi PC to represent International Fidelity
Insurance Company in the above-captioned matter.
Dated: June 23, 2020                       /s/ Thomas J. Francella, Jr.
                                           Thomas J. Francella, Esq. (DE No. 3835)
                                           Cozen O’Connor
                                           1201 N. Market Street, Suite 1001
                                           Wilmington, DE 19801
                                           T: (302) 295-2000; Email: tfrancella@cozen.com
             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the States of New Jersey and submit
to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation
or course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with
Standing Order for District Court Fund revised August 31, 2016. I further certify that the annual fee of
$25.00 has been paid to the Clerk of Court for District Court.
Dated: June 23, 2020                             /s/ Robert E. Nies
                                                 Robert E. Nies, Esq.
                                                 Chiesa Shahinian & Giantomasi PC
                                                 One Boland Drive
                                                 West Orange, NJ 07052
                                                 T: (973) 530-2012; Email: rnies@csglaw.com
                                   ORDER GRANTING MOTION
         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
